Citation Nr: 0908189	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.    

2.  Entitlement to service connection for a bilateral 
shoulder disorder, including as secondary to a cervical spine 
disorder.    


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to 
December 1974.  Thereafter, he also served in the Texas Army 
National Guard during the 1980s, with various periods of 
active duty for training (ACDUTRA), including an annual two-
week period of ACDUTRA from July 25th to August 10th, 1980.  He 
asserts that the cervical and bilateral shoulder disorders on 
appeal stem from an injury that occurred on July 29th, 1980, 
during this particular period of ACDUTRA.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
`Fargo, North Dakota.

The Board recognizes that previously, the RO, in a May 2003 
rating decision, already awarded the Veteran service 
connection for a bilateral shoulder disorder as secondary to 
his service-connected carpal tunnel syndrome of the wrists.  
However, in a subsequent December 2005 rating decision, the 
RO severed service connection for his bilateral shoulder 
disorder, finding that the previous grant was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (2008).  
The severance was based on a recent October 2005 VA 
examination and addendum, which indicated that there was no 
relationship between his current bilateral shoulder disorder 
and his service-connected carpal tunnel syndrome.  

The Veteran then submitted a December 2005 notice of 
disagreement (NOD) with the RO's severance of service 
connection for a bilateral shoulder disorder.  But he did not 
perfect his appeal of that claim by filing a timely 
substantive appeal (e.g., VA Form 9 or equivalent statement) 
after the RO sent him a March 2006 statement of the case 
(SOC) and June 2006 supplemental statement of the case (SSOC) 
concerning that claim.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.302(b) (2008).  So the 
severance claim is not before the Board.

As support for his claim, the Veteran submitted additional 
evidence to the Board in February 2009.  The submission of 
such evidence was not accompanied by a waiver of RO 
consideration.  However, in light of the favorable decision 
by the Board, a remand to the RO is not necessary.  38 C.F.R. 
§ 20.1304(c) (2008).  


FINDINGS OF FACT

1.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran has a 
cervical spine disorder stemming from an injury sustained on 
July 29, 1980, during a period of ACDUTRA from his Army 
National Guard service.  

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran has a 
bilateral shoulder disorder stemming from an injury sustained 
on July 29, 1980, during a period of ACDUTRA from his Army 
National Guard service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral shoulder disorder was also incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting both claims, there 
is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a current disorder with a service-
connected disability).

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A Veteran is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

"Active" military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran asserts that current cervical and bilateral 
shoulder disorders on appeal directly stem from an injury 
that occurred on July 29th, 1980, during a particular two-
week period of ACDUTRA with the Texas Army National Guard.  
See July 2005 Informal Conference Report; December 2007 
substantive appeal.  The issue of service connection for a 
bilateral shoulder disorder as secondary to his cervical 
spine disorder has also been developed by the RO.  However, 
as discussed below, since the Board is granting service 
connection on a direct basis for both the cervical and 
bilateral shoulder disorder claims on appeal, the Board sees 
no reason to address the secondary service connection issue, 
as this decision is considered a full grant of the benefits 
sought by the Veteran.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, VA and 
private medical evidence including X-rays and magnetic 
resonance imaging (MRI) reports dated after 2002 reveal that 
the Veteran has diagnoses of cervical spondylosis, disc 
bulge, and stenosis, as well as bilateral shoulder rotator 
cuff tendinitis, impingement syndrome, and arthritis.  Thus, 
there is sufficient evidence of cervical spine and bilateral 
shoulder disorders.  Consequently, the determinative issue is 
whether these current disorders are at least partly 
attributable to the injury the Veteran sustained on July 29, 
1980, during a period of ACDUTRA.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, service treatment records (STRs) from his 
initial period of active duty service from July 1973 to 
December 1974 are unremarkable for any complaint, treatment, 
or diagnosis of cervical spine or bilateral shoulder 
disorders.  But subsequently, various National Guard 
personnel records confirm that the Veteran had a two-week 
period of ACDUTRA in the Texas Army National Guard from July 
25th to August 10th, 1980.  Medical treatment records from this 
period reveal that on July 29, 1980, after firing from a 
tank, a gun recoiled, striking the Veteran's left forearm.  
According to witness statements contained within his National 
Guard records, the Veteran was evacuated to Darnell Army 
Hospital.  X-rays of his arm were taken and he was diagnosed 
with a fractured left forearm.  Subsequent post-service lay 
statements dated in October 2006 from fellow soldiers who 
witnessed the incident describe his upper left body as being 
struck by the gun recoil, as well as a temporary period of 
unconsciousness.  But his National Guard records from 1980 
are negative for any complaints or treatment for shoulder or 
cervical pain at that time.  However, the Board will at least 
concede that the Veteran suffered a significant left arm 
injury on July 29, 1980 that required a period of 
hospitalization followed by subsequent treatment.  
           
Post-service, the Veteran received treatment for bilateral 
hand, wrist, elbow, and arm problems in the 1980s and 1990s 
following the injury.  The RO subsequently service-connected 
the Veteran for bilateral carpal tunnel syndrome, fracture of 
the left forearm (ulna), and bilateral elbow disorders, all 
stemming from the in-service injury.  But VA and private 
medical evidence is negative for any clear complaints of 
cervical spine or shoulder pain until after 2000, over 20 
years after the injury occurred.  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for a 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.

But with regard to the issue of a nexus to service, there are 
several competent medical opinions of record demonstrating a 
nexus between his current cervical spine and bilateral 
shoulder disorders and the injury he sustained in July 1980 
during a period of ACDUTRA.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And merely 
because these disorders were not diagnosed during service 
does not preclude service connecting them where, as here, 
there is probative medical evidence relating these disorders 
to the in-service injury he sustained.  See again 38 C.F.R. 
§ 3.303(d) and Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Specifically, the medical evidence of record on this 
determinative issue of nexus includes several favorable 
medical opinions and several unfavorable medical opinions as 
well.  In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinions, several private medical 
opinions submitted by the Veteran provide a nexus between the 
Veteran's cervical spine and bilateral shoulder disorders and 
the injury he sustained in July 1980 during a period of 
ACDUTRA.  Some of these opinions are explicit in their 
conclusions, while some are more implicit.  See private 
examinations and medical opinions from Dr. M.B., MD., dated 
in June 2005 and April 2008; Dr. J.H., MD., dated in October 
2006; and Dr. P.H., MD., dated in February and November of 
2008.  These private physicians have been treating the 
Veteran for his cervical and bilateral shoulder disorders for 
a number of years, and are familiar with the Veteran's 
medical history, which on the whole appears to have been 
accurately represented by the Veteran.  In this regard, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).         

In contrast, as to the unfavorable medical opinions, in May 
2007 a VA orthopedic physician opined that it was less likely 
than not that the Veteran's current cervical spine and 
bilateral shoulders disorders were related to his left 
forearm fracture during his ACDUTRA service.  This opinion 
was thorough, supported by an explanation, and based on a 
review of the claims folder, including the ACDUTRA records of 
his in-service injury.  In addition, an October 2005 VA 
examiner opined that the Veteran's bilateral shoulder 
disorder was not due to his in-service fracture injury.    

Therefore, certain elements of both the positive and negative 
opinions in this case are probative.  In adjudicating this 
claim, the Board has also considered the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  In particular, the positive opinion from 
Dr. P.H., dated in November 2008 and the negative opinion of 
a VA orthopedic physician dated in May 2007 are both very 
probative and based on a full review of the evidence of 
record.  But both of the above opinions provide contrasting, 
yet well-reasoned viewpoints with adequate reasons and bases 
for their respective conclusions.  With respect to the other 
opinions of record, the physicians' failure in these opinions 
to provide a medical basis for their conclusions lessens the 
weight and credibility of these opinions.  Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  However, in light of 
the two contrasting yet equally probative opinions in the 
present case, the benefit of the doubt is resolved in the 
Veteran's favor.  

Accordingly, service connection for cervical spine and 
bilateral shoulder disorders is warranted, as there is 
sufficient evidence demonstrating that these disorders were 
incurred during his ACDUTRA service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal is granted with respect to 
both issues.  The precise nature and extent of these 
disorders is not at issue before the Board at this time.


ORDER

Service connection for a cervical spine disorder is granted.     

Service connection for a bilateral shoulder disorder is 
granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


